BASKIN, Judge.
Norris Ashley was charged with trafficking and possession of cocaine. Cocaine was seized from Ashley’s place of business pursuant to two search warrants which Ashley challenged by filing motions to suppress in the trial court. Finding that the affidavits lacked sufficient facts to establish probable cause, the trial court granted the motions to suppress. The state appealed.
The state contends that the trial court erred in applying too rigorous a standard to the issuance of the search warrants which were proper under the “totality of circumstances” test set forth in Illinois v. Gates, — U.S. -, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983). We reject the state’s argument and hold that the supporting affidavits fail to allege sufficient facts to justify the search warrants under either the reliability-credibility test of Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964) and Spinelli v. United States, 393 U.S. 410, 89 S.Ct. 584, 21 L.Ed.2d 637 (1969), or the more flexible test of Illinois v. Gates. See Blue v. State, 441 So.2d 165 (Fla. 3d DCA 1983). We therefore affirm the trial court’s order granting defendant’s motions to suppress.
Affirmed.